IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

ANTWAN JERROD ADAMS,                NOT FINAL UNTIL TIME EXPIRES TO
                                    FILE MOTION FOR REHEARING AND
      Appellant,                    DISPOSITION THEREOF IF FILED

v.                                  CASE NO. 1D16-4437

STATE OF FLORIDA,

     Appellee.
___________________________/

Opinion filed May 5, 2017.

An appeal from the Circuit Court for Duval County.
Steven Whittington, Judge.

Andy Thomas, Public Defender, Jasmine Quintera Russell, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Thomas H. Duffy and Daniel R. Krumbholz,
Assistant Attorneys General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, RAY, and KELSEY, JJ., CONCUR.